DETAILED ACTION
This Office action is in response to the amendment filed 21 June 2022. Claims 1-3 and 15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  It is recognized that the new drawing Figure 6 does show claimed actions, but the relationship among the actions is not shown. If Figure 6 is intended to be a flow chart, there should be some arrows. Therefore, the relationships among the claimed actions (measurement, selection, etc.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (penultimate line) and Claim 8 (penultimate line), the antecedent basis of “the time slot” is not clear.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 217/0006479).
For Claim 15, Smith teaches a method of selecting a channel for communication between an access point having a single radio and a client device in a wireless local area network (see paragraph 2, Figure 1; see paragraphs 37-38, 103: one radio, multiple bands, data communication), the method comprising: 
communicating data over a first channel between the access point and the client device for a first interval (see paragraphs 45, 62, 70, 78, 85-86: communications, measuring current channel); 
obtaining a first performance measurement and a second performance measurement from the first channel during the first interval (see paragraphs 31, 36; paragraph 39: types of measurements); 
communicating data over a second channel between the access point and the client device for a second interval (see paragraphs 45, 62, 70, 78, 85-86; also paragraph 31: iterative process, measuring of current channel which is not the previous current channel); 
obtaining a third performance measurement and a fourth performance measurement from the second channel (see paragraphs 31, 36); 
determining a first working channel taking the first performance measurement and the third performance measurement into account (see paragraphs 31, 36; also paragraphs 41-42, 44-45); 
determining a second working channel taking the third performance measurement and the fourth performance measurement into account; and subsequently using the determined first working channel as a working channel of the access point and using the determined second working channel as the working channel of the access point (see paragraphs 44-45: switching among working channels).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11-13, and 15, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 217/0006479) in view of Rotvold et al. (US 2012/0134280).
For Claim 1, Smith teaches a method of selecting a channel for wireless communication between an access point having a single radio and a client device in a wireless local area network (see paragraph 2, Figure 1; see paragraphs 37-38, 103: one radio, multiple bands, data communication), the method comprising: 
communicating data over a first channel between the access point and the client device for a first interval (see paragraphs 45, 62, 70, 78, 85-86: communications, measuring current channel); 
obtaining a first performance measurement for the first channel during the first interval (see paragraphs 31, 36; paragraph 39: types of measurements); 
communicating data over a second channel between the access point and the client device for a second interval (see paragraphs 45, 62, 70, 78, 85-86; also paragraph 31: iterative process, measuring of current channel which is not the previous current channel); 
obtaining a second performance measurement for the second channel during the second interval, the first interval being temporally separated from the second interval by a predetermined period which is greater than or equal to one second (see paragraph 31: iteratively scan; paragraphs 41, 43: scan intervals and durations; also paragraphs 48 and 88); and 
selecting a communication channel for use during the time slot taking the first performance measurement and the second performance measurement into account (see paragraphs 31, 36).  
Smith as applied above is not explicit as to, but in a  similar field of endeavor, Rotvold teaches that the first interval and the second interval correspond to the same time slot in a repeating cycle, a duration of the cycle being the predetermined period (see paragraphs 33, 35: take measurements at start of slot, synchronized across network; 37, 47: periodic measurements, measurement by AP).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to perform channel measurements at the same times in a time slot, as in Rotvold, when obtaining measurements as in Smith. The motivation would be to collect comparable measurements for each measured channel.
For Claim 2, Smith teaches the method, further comprising making a plurality of first performance measurements during the first interval (see paragraphs 41, 42).
For Claim 3, Smith teaches the method, the method further comprising making a plurality of second performance measurements during the second interval (see paragraphs 41, 42).
For Claim 4, Smith teaches the method, wherein at least one of the first performance measurement or the second performance measurement includes one or more measurements of noise on the corresponding channel (see paragraphs 6, 39).
For Claim 5, Smith teaches the method, wherein at least one of the first performance measurement or the second performance measurement includes one or more measurements of a contention level on the corresponding channel (see paragraphs 6, 39).
For Claim 6, Smith teaches the method, wherein at least one of the first interval or the second interval has a duration of one hour (see paragraphs 48, 58, 88, tables 1-3).
For Claim 7, Smith teaches the method, wherein the predetermined period has a duration of seven days (see paragraphs 48, 58, 88, tables 1-3).
For Claim 8, Smith teaches the method, further comprising: 
obtaining a further first performance measurement from the first channel during a further first interval (see paragraphs 61, 62: current and historic); 
obtaining a further second performance measurement from the second channel during a further second interval (see paragraphs 61-62), the further first interval being temporally separated from the further second interval by the predetermined period (see paragraphs 61-62), the further first and further second intervals corresponding to the same time slot in the repeating cycle (see paragraphs 61-62 and Figure 4: timestamps); and 
selecting a communication channel for use during the time slot taking the further first performance measurement and the further second performance measurement into account (see paragraphs 61-62).
For Claim 11, Smith teaches the method, further comprising recording the first performance measurement and the second performance measurement (see paragraph 40, Figure 4).
For Claim 12, Smith teaches the method, wherein the first performance measurement and the second performance measurement are averaged before being recorded (see paragraphs 42, 103).
For Claim 13, Smith teaches the method, wherein the first performance measurement and the second performance measurement are averaged over a sub interval of the first interval, the sub interval having a duration of one minute (see paragraph 103: average over y minutes includes an average over one minute).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0006479) and Rotvold et al. (US 2012/0134280) as applied to claims 1 and 8 above, and further in view of Schmidt (US 2017/0142752).
For Claim 9, Smith as applied above is not explicit as to, but Schmidt teaches the method, wherein the further first interval corresponds to a different time slot in the repeating cycle than the first interval (see paragraphs 75-76, 80: variable intervals within time bins depending on time of day).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use time varying measurements as in Schmidt when collecting measurements over time as in Smith. The motivation would be to achieve optimally representative measurements in consideration of known time varying network activity levels.
For Claim 10, Smith as applied above is not explicit as to, but Schmidt teaches the method, wherein the further second interval corresponds to a different time slot in the repeating cycle than the second interval (see paragraphs 75-76, 80: variable intervals within time bins depending on time of day).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use time varying measurements as in Schmidt when collecting measurements over time as in Smith. The motivation would be to achieve optimally representative measurements in consideration of known time varying network activity levels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 11-12 of copending Application No. 15/733674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches matter found in the other.
Claims 1-5 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 15 of U.S. Patent No. 11337077 in view of Rotvold et al. (US 2012/0134280. Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches matter found in the other.

For Claim 1, Claim 1 of 11337077 teaches a method of selecting a channel for wireless communication between an access point and a client device in a wireless local area network, the method comprising: 
communicating data over a first channel between the access point and the client device for a first interval; 
obtaining a first performance measurement for the first channel during the first interval; 
communicating data over a second channel between the access point and the client device for a second interval; 
obtaining a second performance measurement for the second channel during the second interval, the first interval being temporally separated from the second interval by a predetermined period which is greater than or equal to one second such that the first interval and the second interval correspond to the same time slot in a repeating cycle, a duration of the cycle being the predetermined period; and 
selecting a communication channel for use during the time slot taking the first performance measurement and the second performance measurement into account.  
Claim 1 of 11337077 is not explicit to, but Claim 15 of 11337077 teaches an access point having a single radio.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ an access point as in Claim 15 when selecting channels by an access point as in claim 1. One of ordinary skill would have been able to do so with the reasonably predictable result of applying a known method in a known type of access point.
The claims of 11337077 are not explicit as to, but Rotvold teaches that the first interval and the second interval correspond to the same time slot in a repeating cycle, a duration of the cycle being the predetermined period (see paragraphs 33, 35: take measurements at start of slot, synchronized across network; 37, 47: periodic measurements, measurement by AP).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to perform channel measurements at the same times in a time slot, as in Rotvold, when obtaining measurements as in Claims 1 and 15. The motivation would be to collect comparable measurements for each measured channel.
For Claim 2, Claim 2 of 11337077 teaches the method as claimed in claim 1, further comprising making a plurality of first performance measurements during the first interval.  
For Claim 3, Claim 5 of 11337077 teaches the method as claimed in claim 1, the method further comprising making a plurality of second performance measurements during the second interval.  
For Claim 4, Claim 3 of 11337077 teaches the method as claimed in claim 1, wherein at least one of the first performance measurement or the second performance measurement includes one or more measurements of noise on the corresponding channel.  
For Claim 5, Claim 4 of 11337077 teaches the method as claimed in claim 1, wherein at least one of the first performance measurement or the second performance measurement includes one or more measurements of a contention level on the corresponding channel.  
For Claim 11, Claim 1 of 11337077 teaches the method as claimed in claim 1, further comprising recording the first performance measurement and the second performance measurement.  
For Claim 12, Claim 7 of 11337077 teaches the method as claimed in claim 11, wherein the first performance measurement and the second performance measurement are averaged before being recorded.  

Response to Arguments
The amendment filed 21 June 2022 has been entered.
The previous objection to the drawings is not withdrawn because of issues with new Figure 6 as described above.
Previous objections to the claims are withdrawn in light of the amendments.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to or cancellation of the claims. However, the amendments have resulted in new rejections under 35 USC 112(b).
The double patenting rejection is maintained as the claims are not patentably distinct from those of the previously copending and now issued application 15/733674 (now US patent 11337077) as shown above.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein.
Please note that Smith does teach an access point with a single radio. Smith also teaches the access point measuring the current channel while communicating data during an interval (see paragraph 70, for example, wherein the access point excludes its own utilization of the channel from the measurement of the channel. Paragraphs 78, 85-86 also teach taking measurements of the currently used channel). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2012/0082049) teaches a system in which operating channels are cyclically measured and the measurements reported. Pulkkinen et al. (US 6694141) teaches a system in which time slots are measured for dynamical channel allocation. Tinnakornsrisuphap et al. (US 2014/0080491) teaches a system in which periodic measurements are made at a same time slot in subsequent periods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/14/2022
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466